215 Md. 612 (1957)
137 A.2d 208
HOVEY
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 53, September Term, 1957.]
Court of Appeals of Maryland.
Decided December 26, 1957.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
HORNEY, J., delivered the opinion of the Court.
After Michaelson, J., of the Circuit Court for Anne Arundel County, denied him a writ of habeas corpus, John Hovey applied to this Court for leave to appeal.
The petitioner was convicted in the Circuit Court for Baltimore County (Smith, J.) of burglary, and was sentenced to five years in the House of Correction.
The petitioner contends (i) that he was arrested without a warrant, (ii) that there was an illegal search of his "lady friend's" apartment, (iii) that he was forced to confess by threats and coercion, (iv) that he was held an unconscionable length of time before a hearing, (v) and, generally, that he ought to be released because it is the only solution to the unlawful detention he is being forced to undergo.
(i) Arrest Without a Warrant. The irregularity of an arrest cannot be inquired into on habeas corpus after conviction. Price v. Warden, 212 Md. 661, 129 A.2d 120.
(ii) Illegal Search. This Court on numerous occasions *614 has held that the legality of a search may not be raised on habeas corpus. Meleganich v. Warden, 213 Md. 648, 132 A.2d 130.
(iii) Confession Obtained by Threats and Coercion. Questions as to confessions thus obtained may be raised on appeal, but not on habeas corpus. Randall v. Warden, 208 Md. 667, 119 A.2d 712.
(iv) Time Held Before Trial. This allegation goes only to the regularity of the proceedings and not the jurisdiction of the trial court, and cannot be raised on habeas corpus. Szukiewicz v. Warden, 213 Md. 636, 131 A.2d 390.
(v) Unsupported and General Allegations. General allegations of unlawful detention unsupported by proof are not a basis for release on habeas corpus.
Some of the allegations set forth in his petition for the writ could have been the subject of an appeal seasonably taken, but they definitely cannot be raised on habeas corpus.
Application denied, with costs.